DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.

Election/Restrictions
Claims 1-11 and 21-24 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 05/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/21/2020 is withdrawn.  Claim 16 is directed to a group no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11, 16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, whether alone or in combination, does not expressly teach nor suggest an electrostatic chuck comprising a chuck base having a cooling water hole, a chuck base with a first lower plate having a first hole, a second plate with a second hole larger than the first hole, an upper plate provided on the chuck base, the upper plate having an upper surface for receiving a wafer, and adhesive between the upper plate lower surface and an upper surface of a second lower plate, the adhesive layer having a thickness that is equal to the diameter of third hole and smaller than that of the second hole, a bushing in the second hole with a porous block in the bushing for passing gas from the second hole to the third hole, a gas supplying line providing gas in the bushing, the bushing comprising an upper bushing surrounding the porous block, a lower bushing disposed in the upper bushing and disposed between the first lower plate and the porous block, the upper bushing includes a ring portion having an outer diameter equal to the diameter of the second hole and surrounding the porous block and the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716